Citation Nr: 1135043	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for degenerative joint disease, left knee, currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from December 1974 to November 1987.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Previously, a Travel Board hearing at the RO was scheduled for February 2010.  The Veteran did not appear for the hearing, and has not since provided a good cause justification for failure to appear or requested to reschedule the hearing. Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2010). 

Through an earlier decision of March 2010, the Board denied claims for an increased rating for degenerative joint disease, left knee, as well as increased rating for left knee instability.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an increased rating for left knee degenerative joint disease. In March 2011, the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA (the parties), vacating the March 2010 decision and then remanding the instant claim to                    the Board.


FINDINGS OF FACT

1. The Veteran retained range of motion in the left knee as demonstrated upon a June 2007 VA Compensation and Pension examination of 10 to 90 degrees, with no further limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.


2. On more recent examination of October 2009, the demonstrated range of motion was 0 to 50 degrees when considering the impact of pain and other forms of functional loss, a worsening in left knee flexion, but an improvement in knee extension. 


CONCLUSION OF LAW

The criteria are not met for a higher rating than 20 percent for left knee degenerative joint disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from September 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the July 2007 rating decision on appeal, and thereby met the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist             the Veteran through obtaining VA outpatient treatment records, and arranging for          the Veteran to undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several personal statements. He has not requested a hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.


In this case, the RO has assigned separate 20 percent evaluations for the Veteran's left knee disability based upon left knee degenerative joint disease, and left knee instability. As previously indicated, the Board's March 2010 decision decided claims for increase for both components of a left knee disability. The Veteran appealed to the Court only insofar as the assigned evaluation for left knee degenerative joint disease, and by a March 2011 Joint Motion for Remand this claim was sent back to the Board to revisit. Hence, the Board's present discussion   is limited to the claim for increased rating for left knee degenerative joint disease, and no longer concerns left knee instability.  

The Board proceeds to readjudicate this claim, taking into consideration the points raised within the Joint Motion for Remand.

In the June 2007 rating decision on appeal, the RO rated the Veteran's left knee degenerative joint disease according to the provisions for knee limitation of extension, found at 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Initially, the Board's March 2010 decision had cited to Diagnostic Code 5260 as the rating provision applied by the RO. The Joint Motion for Remand points out this inconsistency, and requests the Board now clarify the situation and what impact it may have in this case. While technically the mention of Diagnostic Code 5260 rather than 5261 was inaccurate, the Board ultimately finds there is no material difference in this case based on what is cited as the diagnostic code historically applied by the RO. Rather, in deciding this case in March 2010 (and as it does again now), the Board applied both Diagnostic Codes 5260 and 5261 in the interests of affording the benefit to the Veteran of all pertinent rating criteria. Neither diagnostic code results in any greater benefit to the Veteran than the existing              20 percent rating. In sum, the Board's citation of a different diagnostic code than that actually used by the RO, as well as its present correction of this statement,        has no material bearing upon this case. 

Turning to the applicable rating criteria, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees. A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees;                a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Meanwhile, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.            A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

The Veteran underwent a VA Compensation and Pension examination in June 2007. At that time, he described symptoms from a left knee joint condition of weakness, stiffness, swelling, giving way, lack of endurance and locking. He did not have any heat, redness, fatigability or dislocation. There was left knee pain occurring three times per day and lasting for one hour each instance, estimated at level 7 out of 10, and relieved by rest and ibuprofen. At the time of pain the Veteran could function with medication, and he did not experience incapacitation. There was no functional impairment resulting from this condition. On objective evaluation, the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement. Examination did reveal crepitus. There was no recurrent subluxation, locking pain or joint effusion. Range of motion findings consisted of left knee flexion to 90 degrees, and extension to 10 degrees. There was pain at the endpoints of motion. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The anterior and posterior cruciate ligaments stability test were within normal limits, as were the medial and lateral collateral ligaments stability test and medial and lateral meniscus test. The diagnosis was degenerative joint disease of the left knee. This represented a revision from a prior diagnosis of chronic synovitis secondary to rheumatoid arthritis, based on subjective history and x-ray findings. 

Another VA medical examination was completed in October 2009. The Veteran reported pain at the level of 9 out of 10, with flare-ups two to three times per week lasting for one to five hours. During flare-ups he indicated having functional impairment described as loss of work and limitation of motion of the knee joint. The Veteran described giving way while walking and joint locking when standing for long periods. He was not receiving any treatment for his condition. He stated that in the past 12 months his condition had not resulted in any incapacitation. Physical examination revealed no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. There was tenderness. There was acquired genu recurvatum with weakness and insecurity on weight bearing, locking pain and crepitus. There was no ankylosis. Range of motion was flexion to 100 degrees, with pain beginning at 50 degrees, and extension to 0 degrees with pain at the endpoint of motion. Joint function was considered additionally limited after repetitive use by pain, fatigue, and lack of endurance. However, after actual repetitive motion testing, the measured range of motion remained at 0 to 100 degrees. The medial and lateral collateral ligaments stability test, anterior and posterior cruciate ligaments stability test, and medical and lateral meniscus stability test were all within normal limits.                  The estimated effect of the left knee condition on both the Veteran's usual occupation and daily activity was pain and difficulty walking.

Having reviewed the preceding, the Board has determined that continuation of the existing disability rating for degenerative arthritis of the left knee of 20 percent is objectively warranted from the evidence at hand. The assigned evaluation for degenerative arthritis of the left knee has been predicated upon the factor of limitation of motion. The current assigned rating is 20 percent. To warrant any increased rating, there would have to manifest leg flexion limited to 15 degrees, corresponding to a 30 percent rating under Diagnostic Code 5260; or leg extension limited to 20 degrees, corresponding to a 30 percent rating under Diagnostic Code 5261. In the alternative, a combination of limitation upon flexion and extension that met the requirements for a 30 percent rating when considered jointly would substantiate an increased evaluation. See VAOPGCPREC 9-04.

The medical evidence of record upon review does not support a higher rating under the applicable criteria. On VA examination in June 2007, the Veteran demonstrated left knee range of motion from 10 to 90 degrees. There was pain only at endpoints of motion, and no further instance of additional diminished motion from repetitive use, weakness, fatigue, or other factors commonly considered when evaluating joint functional loss. Thus, there was no quantifiable additional lost mobility due to functional loss. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. Applying the relevant rating criteria, the Veteran would receive at most a 10 percent rating based upon limitation of leg extension to 10 degrees. See Diagnostic Code 5261. Thus,           the initial VA examination findings do not support any increased rating based on limitation of motion. Turning to the more recent examination from October 2009, the preliminary measured range of motion was from 0 to 100 degrees. Here,             the capacity for knee flexion was arguably limited to 50 degrees by pain on use.           No other factors causing functional loss were present. DeLuca, supra. With knee flexion limited to 50 degrees, this would substantiate assignment again of no more than a 10 percent rating. See Diagnostic Code 5260. Indeed, the currently assigned 20 percent evaluation appears to represent even a greater benefit than the recent evaluative record would indicate. It follows that an increased disability evaluation for degenerative arthritis of the left knee premised on limitation of motion is not objectively warranted. 

The Board at this time addresses further concerns raised in the Court's                 Joint Motion for Remand. One point raised is that the Board should more closely consider assignment of concurrent separate evaluations for left knee disability under Diagnostic Codes 5260 and 5261. See VAOPGCPREC 9-04.The Joint Motion observes that assuming a 20 percent rating under Diagnostic Code 5260 applies,    the June 2007 VA examination further showed left knee extension limited to            10 degrees, and this could support a separate 10 percent rating under          Diagnostic Code 5261 at least for part of the appeal period.  

In view of the argument raised, the Board declines to find that a separate 10 percent rating under Diagnostic Code 5261 is warranted, in addition to the already assigned   20 percent evaluation. While it is correct that the July 2007 VA exam showed range of motion 10 to 90 degrees, equivalent to a 10 percent rating under Diagnostic Code 5261 for limitation of extension, at that point there was noncompensable limitation of flexion. When in October 2009 range of motion was 0 to 50 degrees, warranting now a 10 percent rating under Diagnostic Code 5260 for limitation of flexion, limitation of extension was now back to normal. Essentially, at no time was there concurrent compensable limitation of flexion and extension. As such, considering the availability of staged ratings here, per Hart v. Mansfield, there is no one distinct stage during which separate compensable ratings under Diagnostic Codes 5260 and 5261 were warranted, and particularly not to the level of a separate 10 percent rating at Diagnostic Code 5261 in addition to an existing 20 percent rating. 

Another concern raised by the Joint Motion is the Board's discussion of the role of functional loss in evaluating the Veteran's left knee degenerative joint disease, insofar as analysis of the October 2009 VA exam report. According to the            Joint Motion, the Board relied upon the October 2009 examination and stated that this exam showed that pain was "the only factor causing functional loss," when      in fact the exam noted that "on the left, the joint function is additionally limited by the following after repetitive use: pain, fatigue, lack of endurance and lack of endurance has the major functional impact." Considering the terms of the            Joint Motion, the Board readily acknowledges that this is what the October 2009 examiner said -- there was more to the Veteran's functional loss than pain, particularly the manifestation of lack of endurance. That notwithstanding, the Board maintains that all cognizable functional loss (including lack of endurance) has been included in the evaluation of the Veteran's left knee disorder. Namely, on repetitive range of motion testing in October 2009 there was no diminution whatsoever of joint mobility, as range of motion remained at 0 to 100 degrees. The Board knows of no more thorough manner to test for joint fatigue and lack of endurance than by having the claimant undergo repetitive motion testing. Thus, the objective testing procedures on the October 2009 VA exam sufficiently accounted for the complete range of functional loss symptomatology as demonstrated by the Veteran, and consequently represented as fairly accurate as possible an assessment of his true functional capacity. 

Apart from the foregoing, also taken into account is the potential for any higher evaluation under other provisions of the VA rating schedule. The Board has already considered and denied a claim for a higher rating than 20 percent for left knee instability under 38 C.F.R.  § 4.71a, Diagnostic Code 5257, which was not the subject of the Joint Motion for Remand, so that no longer constitutes a plausible basis for any further potentially applicable rating criteria. To this effect, however, there is evidence of acquired  genu recurvatum, with aforementioned left knee weakness and difficulty on weight bearing. Generally, such symptomatology could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5263 for genu recurvatum and assigned a 10 percent rating. In this instance, however, the existence of left knee weakness and insecurity with weight bearing is already contemplated in the assignment of a 20 percent rating under Diagnostic Code 5257. Indeed, this is the only pertinent evidence of left knee instability. So to attempt to assign a separate additional rating for genu recurvatum based on these symptoms would contravene the applicable law against providing compensation twice for the same underlying disability. See 38 C.F.R. § 4.14 (providing that under VA's "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

There is no other schedular provision under which a higher rating could be assigned. This includes contemplation of the fact that the Veteran does not currently experience ankylosis in either knee, as would be evaluated under Diagnostic Code 5256. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). 


The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected left knee disorder under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Recent VA examination findings establish in this regard that the Veteran's left knee disorder while reportedly causing pain and some difficulty walking, had not resulted in any incapacitation over the previous year. There had been some reported loss of work, but no indication of substantial interference with working capacity. There is also no finding that               the Veteran's left knee disorder precludes participation in a more sedentary type of occupational environment. The Veteran's service-connected disability moreover  has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for left knee degenerative joint disease. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.          The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     






ORDER

A higher rating than 20 percent for degenerative joint disease, left knee, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


